MEMORANDUM **
Miguel Angel Samano (“Samano”) pled guilty to one count of possession of 500 or *536more grams of a substance containing a detectable amount of methamphetamine with intent to distribute. 21 U.S.C. § 841(a)(1) & (b)(l)(A)(viii). We affirm the conviction and the sentence. First, the district court satisfied Fed.R.Crim.P. 11(b)(1)(G) by discussing each element of the charge and the government’s burden of proof during the plea colloquy. See United States v. Portillo-Cano, 192 F.3d 1246, 1252 (9th Cir.1999). Second, the district court did not abuse its discretion by not reducing the sentence even further for diminished mental capacity. Samano has not shown that his naivete contributed substantially to the commission of the offense or that his overall sentence is unreasonable. Third, the district court did not abuse its discretion in not further reducing his sentence on the basis of Samano’s allegedly minor role in the crime. “Where drugs are present in significant quantities, that is in itself sufficient to deny a sentencing reduction.” United States v. Murillo, 255 F.3d 1169 (9th Cir.2001), overruled on other grounds by Muehler v. Mena, 544 U.S. 93, 125 S.Ct. 1465, 161 L.Ed.2d 299 (2005).
AFFIRMED

 This disposition is not appropriate for publication and is not precedent except as provid*536ed by 9th Cir. R. 36-3.